UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
----------------------------------

VERNA B. NEILSON,

                    Appellant,

             -v-                                      1:18-CV-1101

ESTATE OF ELENA DUKE
BENEDICT, Patrick J. Carr,
as Executor,

                    Appellee.

-----------------------------------

APPEARANCES:                                          OF COUNSEL:

HODGSON, RUSS LAW FIRM                                RICHARD L. WEISZ, ESQ.
Attorneys for Appellant
677 Broadway, Suite 301
Albany, NY 12207

BEATTIE, PADOVANO LAW FIRM                            PATRICK J. MONAGHAN, JR., ESQ.
Attorneys for Appellee
50 Chestnut Ridge Road, Suite 208
Montvale, NJ 07645

DAVID N. HURD
United States District Judge

                         MEMORANDUM–DECISION and ORDER

I. INTRODUCTION

      Appellant Verna B. Neilson ("Neilson" or "debtor"), a chapter 11 debtor, appeals from

an August 31, 2018 Memorandum–Decision & Order (the "August 31 MDO") issued by

United States Bankruptcy Judge Robert E. Littlefield, Jr. granting a motion by appellee Estate

of Elena Duke Benedict (the "Estate" or "appellee") to dismiss the debtor's bankruptcy case

for bad faith. In re Neilson, 2018 WL 6982228 (Bankr. N.D.N.Y. Aug. 31, 2018).
       On October 23, 2018, Neilson designated portions of the record for appeal, and on

January 23, 2019, filed a brief in support of her bid for reversal of the bankruptcy court's

August 31 MDO. Dkt. Nos. 3-4, 6. Shortly thereafter, the Estate filed with the Court a

suggestion of death advising that Patrick J. Carr, the Executor of the Estate, had passed

away on January 14, 2019. Dkt. No. 7. In light of Mr. Carr's death, appellee sought to

extend the briefing schedule for this appeal. Id.

       The Court granted the Estate's initial request for an extension, and thereafter granted

a series of five additional requests by appellee to extend the deadlines, ultimately directing

the Estate to file its brief on or before February 14, 2020. Dkt. Nos. 9-19. Because that due

date has now come and gone without (1) the requisite filing from appellee or (2) another

request for an extension of time, the appeal will be decided on the basis of the available

submissions without oral argument.

II. BACKGROUND1

       The story of this appeal begins with Elena Duke Benedict ("Ms. Benedict"), the

daughter of an early investor in Tropicana Products, Inc., a multinational beverage company

founded in the 1940s. In re Neilson, 2018 WL 6982228, at *1. Ms. Benedict, in turn, had six

daughters of her own, including Verna B. Neilson, the debtor in the underlying bankruptcy

case and the appellant in this proceeding. Id.

       In 1983, the aging Ms. Benedict entered into an annuity agreement that guaranteed

her the princely sum of $24,067.90 each month for the remainder of her life. In re Neilson,

2018 WL 6982228, at *1. Four years later, in 1987, Ms. Benedict's six daughters jointly


         1
             The background recounted here is drawn from Neilson's submissions and a review of the portions
  of the record designated on appeal.

                                                   -2-
assumed the obligation to make the monthly annuity payments to their mother in exchange

for immediate access to a lump sum worth approximately $2.26 million. Id. The daughters

wisely hired a financial agent to invest the lump sum on their behalf and to make the monthly

payments to Ms. Benedict in the event they failed to do so. Id. Unfortunately, however, the

lump sum declined in value and, by 1994, Ms. Benedict began to receive only partial monthly

annuity payments under the agreement she struck with her children. Id.

       In 1997, Neilson and one of her sisters, Patricia, sued the financial agent and several

other defendants alleging mismanagement of the lump sum they had received from their

mother back in 1987. In re Neilson, 2018 WL 6982228, at *1 & n.1. According to the

disclosure statement later filed as part of her bankruptcy petition in this case, debtor and her

sister managed to collect settlements totaling approximately $9,000,000 as a result of this

litigation. Id.

       Apparently, though, the two sisters did not use this money to get current on their

financial obligations to their mother. In 1999, Ms. Benedict sued all six of her daughters in

state court alleging a breach of the 1987 annuity agreement (the "annuity litigation"). In re

Neilson, 2018 WL 6982228, at *1.

       This annuity litigation dragged on for years, and in that time several of the daughters

settled with their mother and were released from the action. In re Neilson, 2018 WL

6982228, at *1. Although Ms. Benedict eventually passed away in March of 2010, her Estate

continued litigating the annuity dispute because a substantial sum of money remained in

play. Id. at n.2.

       Finally, on March 31, 2014, after nearly fifteen years of litigation, the state court found

the daughters who had not settled with their mother—a subset of siblings that included

                                               -3-
Neilson—to be jointly and severally liable to the Estate under the 1987 annuity

agreement. In re Neilson, 2018 WL 6982228, at *1. W hile the parties wrangled over the

precise measure of damages owed to her mother's Estate, debtor shielded herself against

this inevitable money judgment by transferring a piece of valuable real estate—a 7,500

square foot dwelling situated on 66 acres in Kinderhook, New York (the "Property")—out of

her own name.

       First, Neilson transferred her sole ownership interest in the Property to herself and her

husband as joint tenants. In re Neilson, 2018 WL 6982228, at *2. Second, debtor and her

husband jointly transferred a 75% interest in the Property to a trust for the benefit of their

children. Id. Following these two transfers, debtor continued to reside in the mansion

located on the Property. Id.

       On September 27, 2016, the state court issued a determ ination of the Estate's

damages arising from the annuity litigation and, on October 25, 2016, signed off on a

judgment in the amount of $4,237,755.03. In re Neilson, 2018 WL 6982228, at *2. As of the

date of the August 31 MDO at issue here, Neilson had timely filed a notice of appeal from

this adverse state court judgment but had not taken action to perf ect it. Id.

       Unfortunately, this protracted dispute over the annuity payments owed to Ms. Benedict

was not the only litigation between mother and daughter. As it turns out, Ms. Benedict and

6D Farm Corporation ("6D Farm Corp.") were equal partners in Benedict Dairy Farms, a

partnership entity which has been in dissolution since 1998. In re Neilson, 2018 WL

6982228, at *1.

       Neilson owns a five-sixths interest in this dairy farm partnership, and in 2005 she

relied on this interest to sue her partner and mother in state court, alleging that Ms. Benedict

                                               -4-
had failed to make certain required capital contributions to the business (the "dairy farm

litigation"). In re Neilson, 2018 WL 6982228, at *1. More recently, in September of 2015

debtor served a claim against her mother's Estate in the amount of $2,595,697 allegedly

owed to the dairy farm partnership. Id. The dairy farm litigation remains in discovery. Id.

       On April 4, 2017, Neilson filed a voluntary chapter 11 bankruptcy petition. In re

Neilson, 2018 WL 6982228, at *2. W hen the Estate caught wind of this filing, it commenced

an adversary proceeding in the bankruptcy case objecting to debtor's discharge. Id. In turn,

debtor (1) commenced her own adversary proceeding seeking to avoid the Estate's $4 million

judgment lien from the annuity litigation; (2) moved for a Rule 2004 examination of the

Estate's executor; and (3) objected to the Estate's Proof of Claim. Id. Debtor also moved for

sanctions against the Estate for an alleged violation of the automatic stay. Id. Finally, and

most importantly for purposes of this appeal, on September 12, 2017, the Estate moved to

dismiss debtor's petition for bad faith under 11 U.S.C. § 1112(b). Id.

       The bankruptcy court initially assigned the parties' myriad disputes to mediation. In re

Neilson, 2018 WL 6982228, at *2. W hen that failed to produce a resolution, the bankruptcy

court heard oral argument on the Estate's motion to dismiss. Id.; see also Oral Argument Tr.,

Dkt. No. 3-6, at 4. 2 According to the Estate, debtor had filed her bankruptcy petition in an

effort to prolong the state court litigation mentioned above rather than for a true bankruptcy

purpose. In re Neilson, 2018 WL 6982228, at *2. Debtor, for her part, claimed that she filed

bankruptcy in a good-faith effort to reorganize. Id. According to debtor, the Estate may

actually wind up owing her money if she can (1) prevail on her appeal from the annuity



         2
             Pagination corresponds with CM/ECF.

                                                   -5-
litigation and (2) win on her claim in the dairy farm litigation. Id.

       On August 31, 2018, the bankruptcy court granted the Estate's motion to dismiss

Neilson's bankruptcy case. In re Neilson, 2018 WL 6982228, at *2-*6. Although the

bankruptcy court recognized that simply filing for chapter 11 relief, even as a tactic to stay

existing state court litigation, is not per se bad faith, Judge Littlefield balanced several other

factors before concluding "that the Debtor did not file this case for the proper purpose of

reorganizing but rather for the improper purpose of relitigating and continuing to litigate." Id.

at *6. Accordingly, Judge Littlefield granted the Estate's motion to dismiss. Id. at *7. This

appeal followed.

III. LEGAL STANDARD

       A federal district court enjoys jurisdiction to entertain appeals from "final judgments,

orders, and decrees" issued by a bankruptcy court sitting in the same judicial district. 28

U.S.C. § 158(a). "Generally in bankruptcy appeals, the district court reviews the bankruptcy

court's factual findings for clear error and its conclusions of law de novo." In re Charter

Commc'n, Inc., 691 F.3d 476, 482-83 (2d Cir. 2012).

       "A district court may find a bankruptcy court's determination to be clearly erroneous

when, on consideration of the record as a whole, the court is left with the definite and firm

conviction that a mistake has been committed." Hilton v. Wells Fargo Bank, N.A., 539 B.R.

10, 15 (N.D.N.Y. 2015) (Suddaby, J.). On the other hand, "[a] lower court's choice between

two permissible views of the facts cannot be held to be clearly erroneous." In re Kollel Mateh

Efraim, LLC, 456 B.R. 185, 191 (S.D.N.Y. 2011).




                                                 -6-
IV. DISCUSSION

       As an initial matter, the Estate's failure to file a responsive brief in this appellate

proceeding raises the question of whether Neilson somehow wins by default. The answer to

that question is no. "Where an appellee has failed to file a responsive brief in a bankruptcy

appeal, generally the appropriate remedy is not the automatic granting of the appellant's

appeal, but a review of the merits of the appeal, and the preclusion of the appellee from

being heard at oral argument." Matarese v. Robinson, 2018 WL 1406630, at *2 (N.D.N.Y.

Mar. 20, 2018) (Suddaby, J.).

       Turning to the merits, Neilson's appeal challenges several of the bankruptcy court's

factual findings and insists that Judge Littlefield should have held an evidentiary hearing to

resolve certain contested issues of fact before ruling on the merits of the Estate's motion to

dismiss. In particular, debtor argues the bankruptcy court clearly erred in concluding as a

factual matter that she: (1) filed her chapter 11 petition for a bad purpose; (2) unduly delayed

state court proceedings, including delaying her pursuit of an appeal from the judgment

entered against her in the annuity litigation; and (3) violated her fiduciary duty to her creditors

and to the bankruptcy estate. Appellant's Brief, Dkt. No. 6 at 6-11 ("Brief").

       "Under 11 U.S.C. § 1112(b), a bankruptcy court may dismiss a chapter 11 petition if

the party moving for dismissal can establish cause." Squires Motel, LLC v. Gance, 426 B.R.

29, 34 (N.D.N.Y. 2010) (Sharpe, J.). As relevant here, "cause for dismissal may exist where

a chapter 11 petition is filed in bad faith." Id. (citing C-TC 9th Ave. P'Ship v. Norton Co., 113

F.3d 1304, 1310-11 (2d Cir. 1997)).

       "A petition is filed in bad faith if it is clear that on the filing date there was no

reasonable likelihood that the debtor intended to reorg anize and no reasonable probability

                                                 -7-
that [the debtor] would eventually emerge from bankruptcy proceedings." In re AAGS

Holdings, Inc., 608 B.R. 373, 382 (Bankr. S.D.N.Y. 2019) (citation and internal quotation

marks omitted).3

       "[A] determination of bad faith requires a full examination of all the circumstances of

the case; it is a highly factual determination but also one that may sweep broadly." C-TC 9th

Ave. P'Ship, 113 F.3d at 1312; see also In re Kingston Square Assocs., 214 B.R. 713, 725

(S.D.N.Y. 1997) (describing the analysis as "essentially conducting an on-the-spot evaluation

of the Debtor's financial condition [and] motives"). Importantly, though, "dismissal for bad

faith is to be used sparingly to avoid denying bankruptcy relief to statutorily eligible debtors

except in extraordinary circumstances." In re East End Dev., LLC, 491 B.R. 633, 641 (Bankr.

E.D.N.Y. 2013).

       Upon review of Judge Littlefield's August 31 MDO in light of this governing law,

Neilson's various arguments must be rejected. First, debtor insists the bankruptcy court

clearly erred in finding that she did not file her case for a proper purpose. In making this

argument, debtor emphasizes that she has protected the Property by paying taxes, fees,

insurance, and by purchasing heating oil for the mansion. In debtor's view, the Property

would be "the primary source of recovery" for the Estate and therefore her conduct tends to

support a finding that she "operated an efficient and meaningful Chapter 11 case to preserve

value for all creditors." Brief at 6-8.

       The problem with this argument is that it represents nothing more than a competing



          3
            Some courts go on to break this language out into a more detailed two-pronged test with objective
  and subjective elements. See, e.g., Squires Motel, LLC, 426 B.R. at 34-35. However, the quoted language
  also captures both elements of the test.

                                                    -8-
view of some of the facts in the record. As the bankruptcy court found, Neilson had not

worked in 35 years, and had reported $5.00 or less of income in "eight of the sixteen months

for which she has filed operating reports" even though her "monthly disbursements since

May 2017 have ranged between $1,577.00 and $21,601.00." In re Neilson, 2018 WL

6982228, at *4. As the bankruptcy court also found, debtor had consistently depleted the

funds in her checking account and, since the filing of her bankruptcy case, reported a net

cash flow of negative $113,070.00. Id.

       Applying its subject matter expertise in light of those additional facts, the bankruptcy

court concluded "Debtor objectively has no hope of funding a plan of reorganization." In re

Neilson, 2018 WL 6982228, at *4. Although Neilson has pointed out a few facts that might

suggest otherwise, their combined force falls far short of demonstrating that the bankruptcy

court's finding on this issue was "clearly erroneous." See, e.g., Parts & Elec. Motors, Inc. v.

Sterling Elec., Inc., 866 F.2d 228 (7th Cir. 1988) ("To be clearly erroneous, a decision must

strike us as more than just maybe or probably wrong; it must . . . strike us as wrong with the

force of a five-week-old, unrefrigerated dead fish."). Accordingly, this argument will be

rejected.

       Neilson's second argument fails for substantially the same reason. According to

debtor, the bankruptcy court unfairly concluded she had delayed the state court proceedings,

such as by failing to perfect an appeal from the money judgment in the annuity litigation. In

debtor's telling, she reasonably waited to perfect this appeal because the bankruptcy court

sent the parties to mediation and in fact specifically instructed her counsel not to seek to lift

the automatic stay.

       Again, though, this framing of the August 31 MDO does not tell the whole story. First

                                               -9-
off, the bankruptcy court was well aware that at one point Neilson's counsel orally requested

permission to file a motion to lift the stay, and even observed that the stay would not

ordinarily apply to a debtor's pursuit of a state court appeal. In re Neilson, 2018 WL

6982228, at *5 nn. 8-9. Even so, based on a thorough and complete consideration of all the

various facts and circumstances presented by this case (including those referenced by

debtor in her appellate brief), Judge Littlefield concluded that "Debtor's conduct as it relates

to both the [a]nnuity and [dairy farm] litigation undermines her arguments that this case

should not be dismissed and cements that this case is a two party dispute that belongs in

state court." Id. at *5. There is nothing "clearly erroneous" about this bottom-line factual

determination. Accordingly, this argument will be rejected.

       Third and finally, Neilson insists she did not violate her fiduciary duty to her creditors

or to the bankruptcy estate because she acted diligently to protect the Property. As debtor

again explains, she made sure to file her bankruptcy petition quickly enough to preserve the

ability to set aside the Estate's $4 million judgment lien as a preference, a tactical decision

that if successful would permit her to sell the Property and use the sale proceeds to pay her

other creditors. She also points out that she f ully participated in the bankruptcy process by,

inter alia, filing monthly operating reports, paying certain fees, operating a bank account, and

appearing at certain required hearings.

       But a bankruptcy debtor is obligated to do more than just go through certain motions

that create the appearance of diligence. In the case below, Neilson enjoyed continued

control over her assets as a so-called "debtor in possession," a term of art used to refer to a

person or corporation that has filed for chapter 11 bankruptcy protection but still holds

property to which creditors have some kind of a legal claim.

                                               - 10 -
       As the bankruptcy court correctly noted, this debtor-in-possession ("DIP") status

imposes on a debtor certain obligations, including an obligation to act in ways that maximize

the value of the bankruptcy estate for creditors. In re Neilson, 2018 WL 6982228, at *6

("While a chapter 11 DIP is not under a statutory duty to liquidate assets, the DIP must

maximize the value of the estate for creditors."). Where, as here, the DIP lacks any

meaningful income, the debtor must ordinarily sell off property, and move to avoid any

transfers that may have occurred, if it ever hopes to pay off its creditors and emerge from

bankruptcy. Id.

       Neilson did not do any of that, dragging her feet on these tasks while maintaining that

she has "otherwise lived very frugally" since filing her chapter 11 petition. Brief at 11. But

that assertion is not responsive to the bankruptcy court's careful findings. The court below

concluded that Neilson violated her fiduciary duty to creditors and to the bankruptcy estate by

refusing to attempt to unwind the property transfers she undertook until some future point in

time when the annuity litigation and the dairy farm litigation both concluded in state court, a

process likely to take many more years. See In re Neilson, 2018 WL 6982228, at *6.

       Notably, in making this determination the bankruptcy court did not rely on the Estate's

accusations of improper spending but rather relied on some straightforward realities

undisputed in the record: (1) debtor had vanishingly little income; and (2) there existed a

demonstrated pattern of significant delay associated with both the annuity litigation and the

dairy farm litigation.4 In light of those factors, there is nothing "clearly erroneous" about the

bankruptcy court's conclusion that "the Debtor did not file this case for the proper purpose of


          4
            It was therefore unnecessary for the bankruptcy court to conduct an evidentiary hearing on the
  Estate's accusations of impropriety.

                                                    - 11 -
reorganizing but rather for the improper purpose of relitigating and continuing to litigate." In

re Neilson, 2018 WL 6982228, at *6. Accordingly, this argument will be rejected.

V. CONCLUSION

       Even though the Estate failed to file a responsive brief in this appeal, it is clear that

Judge Littlefield's August 31 MDO should be affirmed.

       Therefore, it is

       ORDERED that

       1. The August 31, 2018 MDO is AFFIRMED; and

       2. Neilson's appeal is DISMISSED.

       The Clerk of the Court is directed to close the file.

       IT IS SO ORDERED.



Dated: March 9, 2020
       Utica, New York.




                                               - 12 -
